Citation Nr: 1620703	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-14 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Basic eligibility for nonservice-connected pension benefits.

2.  Entitlement to Dependency and Indemnity Compensation (DIC).

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990.  She died in February 2009, and the Appellant is her surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the St. Paul, Minnesota, Regional Office (RO) Pension Management Center (PMC) that denied the Appellant's claim for death benefits, including death pension, DIC based on 38 U.S.C.A. § 1318 (total rating) and § 1310 (cause of death), and accrued benefits.  Subsequently, the claims file was transferred to the Los Angeles, California, RO, and then to the New York, New York, RO.  

In his June 2011 substantive appeal, the Appellant requested a Travel Board hearing.  However, the Appellant has not subsequently responded to any correspondence to the California address listed on the substantive appeal during the succeeding years, including that concerning his hearing request.  Because of this lack of response, in January 2016, the RO attempted to telephone him at three separate telephone numbers, but was unable to reach the Appellant or leave a message.  An address search was conducted, which yielded an address in New York.  

Correspondence, including the notice of the scheduled Travel Board hearing, was sent to that address, again with no response from the Appellant.  He failed to report for the hearing scheduled in April 2016.  None of the correspondence sent to either the California address or the New York address has been returned as undeliverable.  

In the normal course of events, it is the claimant's burden to keep VA apprised of his or her whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that if the claimant does not keep VA informed, "there is no duty on the part of the VA to turn up heaven and earth" to find him or her).  Under these circumstances, the hearing request is considered withdrawn, based on the Appellant's failure to report.  See 38 C.F.R. § 3.1(q) (Notice means written notice sent to a claimant at the latest address of record).  


FINDINGS OF FACT

1.  The Veteran's only period of active duty was from April 1987 to April 1990.  

2.  The Veteran died in February 2009; at the time of her death, service connection was in effect for tinnitus, assigned a 10 percent rating.  

3.  The Appellant failed to provide requested information essential to the claim for service connection for the cause of the Veteran's death within a year of the RO's written request in September 2012, namely, an autopsy report and completed death certificate.

4.  The Appellant has not alleged that any rating decision during the Veteran's lifetime was clearly and unmistakably erroneous, nor has he submitted relevant, previously unavailable service department evidence, which would establish that the Veteran was entitled to receive a total disability rating, due to service-connected disability, for 10 years prior to her death.

5.  The Veteran was not entitled to due and unpaid periodic monetary benefits at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death.





CONCLUSIONS OF LAW

1.  The Veteran did not have the requisite wartime service to establish basic eligibility for VA death pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).

2.  The Appellant abandoned a claim for DIC based on service connection for the cause of the Veteran's death, and the claim is dismissed.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.158, 3.312 (2015).

3.  The criteria for entitlement to DIC based on receipt of, or entitlement to receipt of, total compensation prior to the Veteran's death have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22 (2015).

4.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.1000 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, no such notice was provided prior to the adjudication of the claims.  However, subsequent notice of the requirements for establishing entitlement to death benefits and the reasons the claims were denied was provided in the October 2009 notice of the denial of the claim, and in the May 2011 statement of the case.  Moreover, the Appellant has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  As indicated in the introduction, the Appellant has not responded to any correspondence sent to him since August 2011, nor was the RO able to contact him by telephone.  This includes a request for him to provide a final death certificate as well as an autopsy report.  Based on the Veteran's failure to provide any information which might reveal the existence of additional records, the Board finds that no further assistance is required.  "The duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Death Pension

The Appellant contends that he is entitled to VA death pension benefits because he is the surviving spouse of the Veteran, and he was unable to work prior to her death because he was caring for her.  

However, as a threshold requirement, for a survivor to be entitled to death pension, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. §§ 1521(j), 1541 (West 2014); 38 C.F.R. § 3.3(a)(3) (2015).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11).  The "Vietnam era" ended May 17, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(f), (i).  

The Veteran's period of active duty was from April 1987 to April 1990, which, in its entirety, was outside a "period of war," as defined by statute.  Accordingly, as the Veteran did not have any wartime service, basic eligibility for death pension benefits is not established for her surviving spouse.  Since the Appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

III.  Entitlement to DIC

A.  Service connection for the cause of the veteran's death

DIC may be granted when a service-connected disability, or disability incurred in or aggravated by service, was the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Appellant contends that the Veteran received a severe injury in training, shattering her foot.  She also was diagnosed with a mental illness due to duties performed while in service of assisting families of deceased veterans with their burial arrangements.  He alleges that due to witnessing deceased bodies and dealing with the details caused severe emotional problems.  

At the time of her death, service connection was in effect for tinnitus, assigned a 10 percent rating.  

According to the death certificate, the Veteran died in February 2009 in her own home, at the age of 52 years.  The cause of death was noted to be pending, and an autopsy was to be performed by the Coroner.  According to an April 2009 report of contact, an employee of the Coroner's Office stated that the cause of death was due to chronic prescription drug abuse, with a time interval of years, and obesity as an underlying cause.

However, this was not an official report.  In a deferred rating decision dated in September 2012, it was noted that the autopsy report as well as the amended death certificate must be obtained.  The RO attempted to obtain these records, but was provided with a copy of the requirements for obtaining such information from the county.  Based on this information, in September 2012, the RO sent the Appellant a letter asking him to obtain a copy of the autopsy report and amended death certificate.  No response was received to this letter.  

Where evidence requested in connection with a claim such as this, e.g., an original claim, is not furnished within 1 year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  With respect to the issue of service connection for the cause of the Veteran's death, this information is essential to the claim.  

As indicated above, the Appellant has not responded to any correspondence from VA since his June 2011 substantive appeal, despite having been sent numerous letters from VA from August 2011 to April 2016.  In January 2016, the RO attempted to telephone him at three separate telephone numbers, but was unable to reach the Appellant or leave a message.  An address search yielded an address in New York, but no response was received from that address either.  None of the correspondence sent to either the California address or the New York address has been returned as undeliverable, so it cannot definitively be said that the addresses are incorrect.  Since the Appellant is the surviving spouse, and not the Veteran, alternate avenues for locating him, such as VA treatment records, are not available.  Moreover, it is the claimant's burden to keep VA apprised of his or her whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that if the claimant does not keep VA informed, "there is no duty on the part of the VA to turn up heaven and earth" to find him or her).  Given these circumstances, the Board finds that the attempts to contact the Veteran made by VA have been sufficient, and the claim must be considered abandoned.  

The regulation also provides that after the expiration of 1 year, when the claim is considered abandoned, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  Should the right to benefits be finally established, payment shall commence not earlier than the date of filing the new claim.  Id.  Thus, the effect of the decision that the claim was abandoned is limited to the effective date in the event of a successful claim; an abandoned claim does not require a threshold finding of new and material evidence before the claim can be adjudicated on the merits.  Accordingly, the claim for DIC based on service connection for the cause of the veteran's death is dismissed.  

B.  Total disability rating prior to death

DIC may also be granted if, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death, or for lesser periods of time for a Veteran who died less than ten years after release from active duty or who was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

At the time of her death, the Veteran's sole service-connected disability was tinnitus.  A 10 percent rating was assigned.  Thus, she was not rated totally disabled by VA due to service-connected disability.    

Where a Veteran filed a claim for disability compensation during his or her lifetime, the Veteran may be "entitled to receive" compensation for total disability for the requisite time period, in certain limited circumstances.  38 C.F.R. § 3.22(b).  The first of these is if the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the requisite time period, but for a clear and unmistakable error (CUE) by VA in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1).  

The Appellant contends that the Veteran received a severe injury in training, shattering her foot.  She also was diagnosed with a mental illness due to duties performed while in service of assisting families of deceased veterans with their burial arrangements.  He alleges that due to witnessing deceased bodies and dealing with the details caused severe emotional problems.  However, service connection for several disabilities, including a foot condition and an acquired psychiatric disability, was denied during the Veteran's lifetime, most recently in an April 2004 rating decision, which is final.  See 38 U.S.C.A. § 7105.  The Appellant has not alleged CUE in the April 2014 decision, or in any other decision entered during the Veteran's lifetime.  

The other basis for finding that a Veteran was "entitled to receive" compensation is where there is additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, and which provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  38 C.F.R. § 3.22(b)(2).  No such additional service department records have been found in this case.

Accordingly, there is no basis on which to grant the Appellant's claim for entitlement to DIC benefits based on entitlement to receive compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death.  See 38 U.S.C.A. § 1318.  Based on the application of the law to the undisputed facts, the claim must be denied.  Accordingly, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Accrued Benefits

Periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death, and due and unpaid, shall upon the death of the Veteran be paid to certain survivors including his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2014). Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4). 

After the Veteran's death in March 2009, the Appellant's initial claim for death benefits was received on a VA Form 21-534, which includes claims for death pension, DIC and accrued benefits.  In a letter dated in October 2009, the Appellant was informed that these claims had been denied.  After his notice of disagreement was received, he was furnished a statement of the case which addressed all issues, and in his substantive appeal, the Appellant stated that he was appealing all issues listed in the statement of the case.  

However, he did not provide any allegations as to why he believed that he was entitled to accrued benefits, other than that he needed money.  Although he described disabilities which he believed were caused by service, there were no pending claims at the time of her death.  In this regard, although the Veteran had requested a copy of her claims folder in late 2008, by the time of her death, she had not filed a claim for any benefit.  All previous decisions were final.  There were no due and unpaid benefits based on existing decisions.  Accordingly, there is no basis on which to grant accrued benefits to the Appellant, and the claim must be denied.  


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.

Entitlement to DIC based on service connection for the cause of the veteran's death is dismissed.  

Entitlement to DIC based on a total disability rating, under 38 U.S.C.A. § 1318, is denied.

Entitlement to accrued benefits is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


